          Case 1:15-cv-02457-GHW Document 265 Filed 04/07/21 Page 1 of 1

                                                                           USDC SDNY
                                                                           DOCUMENT
                                                                           ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                           DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                           DATE FILED: 4/7/2021
----------------------------------------------------------------- X
                                                                  :
INTERNATIONAL TECHNOLOGIES                                        :
MARKETING, INC.,                                                  :
                                                                  :           1:15-cv-2457-GHW
                                                  Plaintiff,      :
                                                                  :
                              -v –                                :
                                                                  :
VERINT SYSTEMS, LTD.,                                             :
                                                                  :
                                               Defendant.         :
                                                                  :
----------------------------------------------------------------- X
GREGORY H. WOODS, United States District Judge:

         The Court will hold a status conference on April 15, 2021 at 9 a.m. The conference will take

place via telephone. The parties are directed to the Court’s Emergency Rules in Light of COVID-

19, which are available on the Court’s website, for the dial-in number and other relevant

instructions. The parties are specifically directed to comply with Rule 2(C) of the Court’s

Emergency Rules. Arthur Rene Hollyer, former counsel for Plaintiff, is directed to participate in the

conference. Counsel for Plaintiff is directed to serve a copy of this order on Mr. Hollyer.

         SO ORDERED.

Dated: April 7, 2021
New York, New York                                                    _______________________________
                                                                          GREGORY H. WOODS
                                                                          United States District Judge
